DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3 recites “long” instead of “along”. This is believed to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 fails to further limit claim 11 from which it depends from. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14 and 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Asnis (US 5498265).
With respect to claim 1, Asnis discloses an attachment device (20) having a device longitudinal axis, comprising: a longitudinally expandable length (e.g. along 24, see fig. 15 below, see col. 1 lines 30-32) comprising a non-deformable frame (e.g. body of 20) (see fig. 15 below) having a first shaft (22) and a second shaft (42), wherein the first shaft is telescopable (e.g. relatively longitudinally translatable, as per definition of telescoping provided by para. 44 of the published Specification of the invention) within the second shaft (see col. 1 lines 30-32). 

    PNG
    media_image1.png
    540
    903
    media_image1.png
    Greyscale

As for claim 2, Asnis further discloses the device of claim 1, wherein at least a portion (e.g. 26) of the first shaft is distal to at least a portion of the second shaft (see fig. 15 above and note that all of 26 appears to be distal to 42). 
As for claim 3, Asnis further discloses the device of claim 1, wherein the longitudinally expandable length is configured to longitudinally expand (see col. 1 lines 30-32) when the first shaft is translated in a first direction (e.g. away from 42) along the device longitudinal axis (see col. 6 lines 34-53). 
As for claim 4, Asnis further discloses the device of claim 1, wherein the first shaft is engageable with the second shaft (via threaded connection) such that less of the first and second shafts are engaged with one another in a second configuration (expanded device length) than in a first configuration (contracted/unexpanded device length) (see fig. 15 above and also col. 6 lines 34-67). 
As for claim 5, Asnis further discloses the device of claim 4, wherein the first configuration comprises an unexpanded configuration of the longitudinally expandable length (see fig. 15 above, col. 6 lines 34-53), and wherein the second configuration comprises an expanded configuration of the longitudinally expandable length (see fig. 15 above, col. 6 lines 34-53). 
As for claim 6, Asnis further discloses the device of claim 5, wherein the expanded configuration comprises a fully expanded configuration (when the proximal-most thread of 22 mates with the distal-most thread of 42) of the longitudinally expandable length. 
As for claim 7, Asnis further discloses the device of claim 5, wherein the longitudinal expandable length is longitudinally contractible when the longitudinal expandable length is in the expanded configuration (see fig. 15 above and note that this device is capable of performing this function via the threaded connection between 22 and 42).
As for claim 8, Asnis further discloses the device of claim 7, wherein the longitudinally expandable length is configured to longitudinally contract when the first shaft is translated in a second direction opposite the first direction along the device longitudinal axis (see fig. 15 above and note that this device is capable of performing this function via the threaded connection between 22 and 42).
As for claim 9, Asnis further discloses the device of claim 1, wherein the frame comprises screw threads (e.g. along the shaft of 22). 
As for claim 14, Asnis teaches method for deploying an attachment device having a device longitudinal axis (see fig. 15 above), the method comprising: inserting the attachment device of claim 1 into bone (see col. 6 lines 54-67); and longitudinally expanding a longitudinally expandable length of the attachment device (see col. 6 lines 34-53).
As for claim 16, Asnis further discloses the method of claim 14, wherein longitudinally expanding comprises rotating the first shaft relative to the second shaft (see col. 6 lines 34-53). 
As for claim 17, Asnis further discloses the method of claim 16, wherein longitudinally expanding comprises translating the first shaft relative to the second shaft (e.g. relatively longitudinally translatable- as per definition of telescoping provided by para. 44 of the published Specification of the invention- see Asnis col. 6 lines 34-53). 
As for claim 18, Asnis further discloses the method of claim 14, wherein longitudinally expanding comprises rotating at least a portion of the frame about the device longitudinal axis in a first rotation direction (see fig. 15 above and col. 6 lines 34-53).
As for claim 19, Asnis further discloses the method of claim 18, wherein longitudinally expanding comprises translating (e.g. relatively longitudinally translatable- as per definition of telescoping provided by para. 44 of the published Specification of the invention- see Asnis col. 6 lines 34-53) at least a portion of the frame in a first translation direction (e.g. first direction, see fig, 15 above) along the device longitudinal axis (see col. 6 lines 34-53).
As for claim 20, Asnis further discloses the method of claim 19, further comprising longitudinally contracting the longitudinal length of the attachment device (see col. 6 lines 34-53), wherein longitudinally contracting comprises at least one of rotating at least a portion of the frame about the device longitudinal axis in a second rotation direction (along the second direction- see fig. 15 above, and note threaded adjustable connection between 22 and 42) opposite the first rotation direction (see col. 6 lines 34-53) and translating at least a portion of the frame in a second direction (second direction, see fig. 15 above) opposite the first direction along the device longitudinal axis (e.g. translating meaning relatively longitudinally translatable- as per definition of telescoping provided by para. 44 of the published Specification of the invention- see fig. 15 above and Asnis col. 6 lines 34-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asnis (US 5498265), as applied to claim 9 above, in view of Lichty (US 4456005).
As for claims 10-12, Asnis further teaches wherein the first shaft comprises first shaft bone threads (along 26) and first shaft telescoping threads (along 24), and wherein the second shaft comprises second shaft telescoping threads (48) (see fig. 15 above); wherein the first shaft bone threads are male threads configured to screw into bone, wherein the first shaft telescoping threads are male or female threads (see col. 6 lines 34-53), wherein the second shaft telescoping threads are the other of male or female threads (see fig. 15 above and note that the threads of 42 mate with the threads of 24), and wherein the first and second shaft telescoping threads are engageable with one another during longitudinal expansion of the device (see col. 6 lines 34-67). 
Asnis does not teach wherein the second shaft comprises second shaft bone threads; and wherein the second shaft bone threads are male threads configured to screw into bone.
Lichty, also drawn to expandable attachment devices used in bone, teaches a second shaft with male threads (see fig. 1 below) in order to affix the second shaft to bone (see col. 1 lines 13-16 and 24-26), thereby preventing lateral torque of the device after installation.

    PNG
    media_image2.png
    401
    318
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Asnis, wherein the second shaft comprises second shaft bone threads; and wherein the second shaft bone threads are male threads configured to screw into bone, in view of Lichty, in order to affix the second shaft to bone, thereby preventing lateral torque of the implant after installation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asnis (US 5498265) and Lichty (US 4456005), as applied to claim 11 above, in view of Warren (US 20150012051).
As for claim 13, Asnis, as modified by Lichty, further teaches that the device may be used in a variety of bones (see col. 7 lines 1- 6) but does not appear to teach wherein the device is a longitudinally expandable pedicle screw. 
Warren, also drawn to expandable attachment devices used in bone, teaches a variety of orthopedic applications including pedicle screws, in order to provide stability to the desired bony area (see para. 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Asnis, as modified by Lichty, wherein the device is a longitudinally expandable pedicle screw, in view of Warren, in order to provide stability to the desired bony area.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asnis (US 5498265), as applied to claim 14 above, in view of Warren (US 20150012051).
As for claim 15, Asnis further teaches that the device may be inserted in a variety of bones (see col. 7 lines 1- 6) but does not appear to teach wherein inserting comprises inserting into a vertebral body.
Warren, also drawn to expandable attachment devices used in bone, teaches a variety of orthopedic applications including pedicle screws, in order to provide stability to the desired bony area (see para. 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Asnis wherein inserting comprises inserting into a vertebral body, in view of Warren, in order to provide stability to the desired bony area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                      

/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                                                                                                                               	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773